Title: To Thomas Jefferson from James Monroe, 9 March 1825
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
March 9. 1825
Mr Owen intending from motives of respect to pay to you & Mr Madison, a visit, has requested of me a letter of introduction to you, with which I readily comply. His character for benevolence, & improvement in certain branches of industry is I doubt not, well known to you. He indulges a strong hope that the good effect of his system, may be sensibly felt, in improving the condition of mankind.with great respect & esteem I am Dear Sir yrs.James Monroe